DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 40-48 directed to an invention non-elected without traverse (see remarks filed 28 February 2022, in which Applicant asserts the allowability of claims 29-39).  Accordingly, claims 40-48 have been cancelled.
Allowable Subject Matter
Claims 40-48 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art
fails to disclose or suggest the combination of elements as claimed by Applicant. In
particular, the prior art fails to disclose a cerebrospinal fluid flow diverter with a cover
level, membrane level, and retaining level connected as claimed in combination with a
chamber filled with compressible matter that is implanted in a patient. The best prior art
of record, US 8,956,379 to Luciano et al discloses the use of an implanted device with a
compressible material to monitor cerebral pressure, but does not disclose the structural
limitations as set forth by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        9 March 2022